                 Case 3:20-cv-05423-BHS Document 20 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil Fortunato,
 9 Dave McMullan, Isaac Vellekamp, and Marcus        No. 3:20-cv-05423
   Torrey,
10
                                                     Declaration of Michael McKee
11                        Plaintiffs,

12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Michael McKee, make the following declaration under penalty of perjury:
17

18 1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

19      herein.
20 2. I am a resident of Washington.

21 3. I also own a catering business in Washington state.

22 4. My catering business normally services events such as weddings and business conferences.

23 5. As a result of the Proclamations, most of the events that are normally serviced by my catering

24      business are cancelled.
25 6. Because my catering business has almost no remaining clients, it has been functionally

26      bankrupted.
27

 MacEwen v. Inslee
                                                                            Ard Law Group PLLC
 Declaration of Michael McKee - 1
 No. 3:20-cv-05423                                                          P.O. Box 11633
                                                                            Bainbridge Island, WA 98110
                                                                            Phone: (206) 701-9243
                Case 3:20-cv-05423-BHS Document 20 Filed 05/26/20 Page 2 of 3



 1 7. I have been deprived of most of my income from my catering business.

 2 8. But for the Proclamations, I would still be earning a significant income from my catering

 3      business.

 4 9. I also own a shop in Washington state.

 5 10. My shop is still under construction.

 6 11. I am unable to finish constructing my shop as a result of the Proclamations.

 7 12. But for the Proclamations, I would be finishing the construction of my shop.

 8 13. I am also an avid shooter.

 9 14. I normally hone my abilities at a local gun range.

10 15. My local gun range is closed as a result of the Proclamations.

11 16. I normally purchase gun parts and ammunition at my local gun shop.

12 17. My local gun shop is closed as a result of the Proclamations.

13 18. But for the Proclamations, I would be free to exercise my Second Amendment right to bear

14      arms.

15 19. I am deprived of my Second Amendment right to bear arms due to the Proclamations.

16 20. I also normally attend church in Washington state.

17 21. I and my fellow congregants are Bible-believing Christians who are compelled, as a matter of

18      religious conscience, to “not forsak[e] the assembling of ourselves together” in physical,

19      corporate worship. Hebrews 10:25 (KJV).

20 22. My church is closed as a result of the Proclamations.

21 23. But for the Proclamations, my church would be open.

22 24. I am deprived of the ability to worship at church due to the Proclamations.

23 25. I am moreover deprived of the ability to fulfil a critical religious obligation due to the

24      Proclamations.

25 26. I am also deprived of the fellowship I normally enjoy at church due to the Proclamations.

26 27. I also have family, friends, and coworkers in Washington state.

27 28. I normally socialize with my family, friends, and coworkers on a regular basis.

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Michael McKee - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 20 Filed 05/26/20 Page 3 of 3
